Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report of Endeavor IP, Inc. (the “Company”) on Form10-K for the year ended October31, 2014, as filed with the SEC on the date hereof (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, our financial condition and results of operations. Date: January 29, 2015 /s/ Franciscus Diaba Franciscus Diaba Chief Executive Officer (Principal Executive, Financial and Accounting Officer)
